PER CURIAM.
Appellant was charged under section 784.08, Florida Statutes, with battery on a person aged 65 years or older and convicted by jury. Contrary to the express requirements of that statute, however, the trial court withheld adjudication of guilt. We hereby treat the state’s supplemental brief as a petition for mandamus seeking adjudication of guilt and grant that petition. We remand to the trial court to adjudicate appellant guilty as required by section 784.08.
BOOTH, JOANOS and MINER, JJ., concur.